DETAILED ACTION
Claims 1, 3 and 5-9 were rejected on 06/16/2021, with claim 10 withdrawn from consideration.
Cesare A. Sclafani (Reg. No. 59,587) contacted the examiner 06/17/2021 regarding the election by original presentation set forth in the Office Action mailed 06/16/2021 being improper. 
The examiner contacted the Applicant 06/22/2021 agreeing with the Applicant that the election should be withdrawn, given that newly presented claim 10 recites only the limitations of previously present claim 1 and 3 combined into an independent claim. Therefore, this is a second Non-Final Office Action.
It is noted the 35 U.S.C. 102(a)(1) rejection over Nishida and the 35 U.S.C. 102(a)(2) rejection over Kitakata are identical to those set forth in the Office Action mailed 06/16/2021. However, a new set of rejection has been set forth below.
Claims 1, 3 and 5-10 are rejected.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5-6 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nishida et al. (JP 2006-213312) (Nihida).
The examiner has provided a machine translation of JP 2006-213312 Abstract and Description. The citation of prior art in the rejection refers to the provided machine translation.
In reference to claims 1 and 5, Nishida teaches an energy absorbing member for a vehicle and a door guard beam using the energy absorbing member ([0001]) (corresponding to a vehicle constituents member). The door guard beam includes a tubular member 11 made of a metal material and having a pair of vertical walls ([0084]; Fig. 22) (corresponding to a body portion made of metal and having a pair of vertical walls disposed such that the vertical walls face each other). Fig. 2, provided below, further discloses the tubular member of the door guard beam 10a includes vertical walls in a vehicle up down direction (corresponding to a body portion made of metal and having a vertical wall extending in a vehicle up down direction).
Nishida further teaches a sheet-shaped member 12, composed of a fiber-reinforced composite material including a synthetic resin material and reinforcing fibers, is attached to the tubular member 11 ([0084]; [0011]) (corresponding to a reinforcing member made of fiber reinforced resin and having a sheet shape, the reinforcing member being disposed on a surface of one of the vertical walls; a reinforcing member made of fiber reinforced resin and having a sheet shape, the reinforcing member being disposed on a surface of the vertical wall). Fig. 23, corresponding to the first surface being on a side opposite a second surface of the one of the vertical walls, the second surface facing the other one of the vertical walls).
Nishida further teaches the sheet-shaped member 12 is attached to the tubular member over the entire surface of the vehicle inner peripheral surface via an adhesive layer 13 ([0084]) (corresponding to an adhesive layer provided between the one of the vertical walls and the reinforcing member and joining the one of the vertical wall to the reinforcing member; an adhesive layer provided between the vertical walls and the reinforcing member and connecting the vertical wall to the reinforcing member).
Nishida further teaches end face tapered portions 12c formed on the end faces of both end portions of the sheet-shaped member 12 ([0085]). Fig. 23 further discloses the adhesive layer 13 is tapered toward the end of the tubular member and extends past a peripheral edge of the sheet-shaped member 12 (corresponding to the adhesive layer being configured such that a thickness, in a vehicle front-rear direction, of a part of the adhesive layer becomes thinner as the part of the adhesive layer is distanced outwardly from a surface end of the reinforcing member, the part of the adhesive layer being disposed outwardly from the surface end of the reinforcing member; the adhesive layer being configured such that a thickness of a part of the adhesive layer becomes thinner as the part of the adhesive layer is distanced outwardly from a surface end of the reinforcing member in a planar view of the reinforcing member, the part of the adhesive layer being disposed outwardly from the surface end of the reinforcing member).


    PNG
    media_image1.png
    525
    980
    media_image1.png
    Greyscale
Nishida further teaches the adhesive layer is applied over the entire surface of the vehicle inner peripheral surface ([0084]), therefore, it is clear that an outer peripheral surface of the sheet-shaped member 12 is covered with the adhesive layer at the attachment interface (corresponding to an end surface of the reinforcing member is covered with the adhesive layer). The presently claimed phrase “end surface” is being interpreted as an outer surface or face of the reinforcing member.

In reference to claims 6 and 8, Nishida teaches the limitations of claims 1 and 5, as discussed above. FIG. 23, provided above, discloses the end face tapered portion 12c of the sheet-like member transitions to the adhesive layer 13, it is clear from FIG. 23 in the end face tapered portion there is no step at the interface between the sheet-like member to the adhesive layer (corresponding no step is formed in a boundary portion between the surface end of the reinforcing member and the adhesive layer).

Claims 6-9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kitakata (US 2018/0257586).
In reference to claims 6-9, Kitakata teaches a vehicle body structure ([0002]) (corresponding to a vehicle constituent member). The vehicle body structure a vehicle skeleton member having a closed sectional structure and being formed of metal ([0006]) (corresponding to body portion made of metal).
Kitakata further teaches the vehicle skeleton member is a front bumper reinforcement. FIG. 2, provided below, teaches the bumper has a rectangular front wall portion 18, an upper wall portion 20, a lower wall portion 22 and rear wall portion 24 ([0050]) (corresponding to a body portion having a pair of vertical walls disposed such that the vertical walls face each other). A reinforcing material is formed by a fiber reinforced plastic; the reinforcing material is formed in a plate shape ([0057]) (corresponding to a reinforcing member made of a fiber reinforced resin having a sheet shape).
FIG. 2 further teaches the reinforcing material 16 is bonded to a region near the rear wall portion of the bumper (corresponding to the reinforcing member being disposed on a first surface of one of the vertical walls, the first surface being on a side opposite from a second surface of the one of the vertical walls, the second surface facing the other one of the vertical walls).
Kitikata further teaches the reinforcing material 16 in the thickness direction of the reinforcing material 16 is bonded to the adhesive surface 24A via an adhesive 42 ([0058]) (corresponding to an adhesive layer provided between the one of the vertical walls and the reinforcing member and joining the one of the vertical walls to the reinforcing member). The spaces between the upper and lower end portions 44, 46 and the end portion reinforcing corresponding to the reinforcing member and the adhesive layer have a first joining surface along a surface direction of the reinforcing member and a second joining surface along a thickness direction of the reinforcing member; wherein an end surface of the reinforcing member is covered with the adhesive layer).
Kitikata further teaches recessed portions 28 which include adhesive 42, wherein the thickness of the adhesive is increased at each of the recessed portions 28 ([0065]); FIG. 2 further teaches a part of the adhesive 42 becomes thinner as the part of the adhesive 42 is distanced outwardly from a surface end 34 of the reinforcing member, the part of the adhesive 42 being disposed outwardly from the surface end of the reinforcing member (corresponding to a part of the adhesive layer becomes thinner as the part of the adhesive layer is distanced outwardly from a surface end of the reinforcing member, the part of the adhesive layer being disposed outwardly from the surface end of the reinforcing member; the part of the adhesive layer is distanced outwardly from a surface end of the reinforcing member in a planar view of the reinforcing member, the part of the adhesive layer being disposed outwardly from the surface end of the reinforcing member).
Given that the adhesive the spaces between the upper and lower end portions 44, 46 and the end portion reinforcing portions 30 are filled with the adhesive 42 which forms the space between the adhesive surface 24A and the vehicle front side surface 34 of the reinforcing material ([0059]; FIG.2), it is clear there is no step formed at the surface end of the reinforcing member and the adhesive (corresponding to no step is formed in a boundary portion between the surface end of the reinforcing member and the adhesive layer).

    PNG
    media_image2.png
    566
    673
    media_image2.png
    Greyscale

The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kitano et al. (US 6,468,613) (Kitano) in view of Kato (JP 2011-144256).
	The examiner has provided a machine translation of JP 2011-144256 Abstract and Description. The citations in the rejection refer to the provided machine translation.
In reference to claim 1, 3, 5 and 10, Kitano teaches a structural material for use in motor vehicles, such as a bumper (col. 1, lines 8-10; col. 12, lines 35-39) (corresponding to a vehicle constituent member). The structural member includes a light metal (2), carbon fibre reinforced plastic (CFRP) material (3) and adhesive agent layer (4) (col. 3, lines 62-67). 
	Kitano further teaches the light metal has a tubular shaped and column shaped sections (Fig. 3; col. 8, lines 44-59) (corresponding to a body portion made of meal and having a pair of vertical walls; a body portion made of metal having a vertical wall extending in a vehicle up down direction). Fig. 3, provided below, teaches the light metal (2) includes a pair of vertical walls disposed such that the vertical walls face each other, and the CFRP material (3) which comprises a resin and reinforcing fibre has a sheet shape and is disposed on a first surface of one of the vertical walls, the first surface is opposite from a second surface of the one of the vertical walls, the second surface facing the other one of the vertical walls (col. 10, lines 8-11) (corresponding to a reinforcing member made of fiber reinforced resin and having a sheet shape, the reinforcing member being disposed on a first surface of one of the vertical walls, the first surface being on a side opposite from a second surface of the one of the vertical walls, the second surface facing the other one of the vertical walls).
	Kitano further teaches the CFRP material is stuck to the surface of the light metal material via the adhesive agent layer (col. 2, lines 31-34) (corresponding to an adhesive layer provided between the one of the vertical walls and the reinforcing member and joining the one of the vertical walls to the reinforcing member). Kitano further teaches an end surface of the CFRP material (3) stuck to the surface of the light metal material (2) is covered with the adhesive agent layer (4) in Fig. 3 (corresponding to an end surface of the reinforcing member is covered with the adhesive layer). 
	Kitano does not explicitly teach the adhesive layer being configured such that a thickness, in a vehicle front-rear direction, of a part of the adhesive layer becomes thinner as the part of the adhesive is distanced outwardly from a surface end of the reinforcing member, the part of the adhesive layer being disposed outwardly from the surface end of the reinforcing member, as presently claimed. 
	Kato teaches an adhesive that adheres one member to another, wherein the members are structural members of a vehicle body of an automobile ([0001]-[0002]). An adhesive surface at the end of a member and the adhesive surface of the other member are adhered to each other, a second layer of adhesive stacked on a first layer of adhesive expands ([0009]). Kato further teaches the second adhesive layer portion covers a cut end face of the member, therefore, the cut end surface of the end adhesive surface can be covered and isolated from the outside ([0009]).
	Fig. 1b, provided below, further teaches a part of the second adhesive layer portion 32 becomes thinner as the part of the second adhesive layer is distanced outwardly from the cut end surface of the member (corresponding to the adhesive layer being configured such that a thickness, in a vehicle front-rear direction, of a part of the adhesive layer becomes thinner as the part of the adhesive is distanced outwardly from a surface end of the reinforcing member, the part of the adhesive layer being disposed outwardly from the surface end of the reinforcing member; the adhesive layer being configured such that a thickness of a part of the adhesive layer becomes thinner as the part of the adhesive layer is distanced outwardly from a surface end of the reinforcing member in a planar view of the reinforcing member, the part of the adhesive layer being disposed outwardly from the surface end of the reinforcing member).
	Fig. 1b further teaches the end adhesive surface 11 has a curved surface projecting upward from the cut end surface of the member (corresponding to a first portion of the adhesive layer, the first portion being disposed outwardly from the surface end of the reinforcing member, has a quadrant shape in a sectional view of the body portion along the vehicle front-rear direction). It is noted that the term “quadrant shape” is interpreted as a shape having a curved surface projecting upward from a surface, other than a shape obtained by diving a circle strictly into four, given this is disclosed in the instant application’s Specification at paragraph [0052].

    PNG
    media_image3.png
    188
    306
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    579
    674
    media_image4.png
    Greyscale
In light of the motivation of Kato, it would have been obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention to modify the adhesive agent layer of Kitano to be configured as the adhesive of Kato, in order to provide cover and isolation from the outside to the end surface of the CFRP material, and thereby arriving at the presently claimed invention.  

In reference to claims 6 and 8, Kitano in view of Kato teaches the limitations of claims 1 and 5, as discussed above. Kitano in view of Kato teaches the second adhesive layer portion expands and covers the cut end surface of the member (Kato, [0009]); Fig. 1b, provided above, further teaches there is no step between the expanded second adhesive layer portion and the cut end of the member stuck to the other structural member (corresponding to no step is formed in a boundary portion between the surface end of the reinforcing member and the adhesive layer).
In reference to claims 7 and 9, Kitano in view of Kato teaches the limitations of claims 1 and 5, as discussed above. Kitano in view of Kato teaches the CFRP material is stuck to the surface of the light metal material via the adhesive agent layer (Kitano, col. 2, lines 31-34), therefore, it is clear the adhesive layer is on a first joining surface along a surface direction of the CFRP material (corresponding to the reinforcing member and the adhesive layer have a first joining surface along a surface direction of the reinforcing member).
	Kitano in view of Kato teaches the adhesive layer expands and covers an end of the CFRP material, as discussed above, therefore, it is clear the CFRP material and the adhesive layer have a second joining surface along a thickness direction of the CFRP material (corresponding to a second joining surface along a thickness direction of the reinforcing member).
Claims 3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Nishida as applied to claim 1 above, and further in view of Kosaka (US 2016/0083021).
In reference to claim 3, Nishida teaches the limitations of claim 1, as discussed above.
Nishida does not explicitly teach a first portion of the adhesive layer, the first portion being disposed outwardly from the end surface of the reinforcing member, has a quadrant 
Kosaka teaches a panel joint structure ([0009]). The panel joint includes a first panel having a joint flange portion, a second panel and a seal member that seals a gap between a distal end portion of the joint flange portion and the second panel ([0023]). An adhesive is interposed in the lengthwise direction of the first panel, in the sections between the base end portions of the joint flange portion and the second panel ([0059]). Kosaka further teaches a sealer serving as a “seal member” is applied along the lengthwise direction of the first panel to distal end portions of the joint flange portion so that the gaps between the distal end portions of the joint flange portion and the second panel are sealed by the sealer ([0060]). The sealer improves the sealedness of the joint structure ([0071]). Fig. 2A discloses the sealer 42 has a curved surface projecting upward from the end portion of the first panel (corresponding to a first portion of the adhesive layer, the first portion being disposed outwardly from the end surface of the reinforcing member, has a quadrant shape in a sectional view of the body portion along the vehicle front-rear direction).
In light of the motivation of Kosaka, it would have been obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention to modify the end face of the sheet-shaped member and adhesive layer of Nishida to include the sealer as disclosed in Kosaka, in order to provide improved sealedness of the energy absorbing structure, and thereby arriving at the presently claimed invention.
It is noted that the term “quadrant shape” is interpreted as a shape having a curved surface projecting upward from a surface, other than a shape obtained by diving a circle strictly into four, given this is disclosed in the instant application’s Specification at paragraph [0052].
In reference to claim 10, Nishida teaches an energy absorbing member for a vehicle and a door guard beam using the energy absorbing member ([0001]) (corresponding to a vehicle constituents member). The door guard beam includes a tubular member 11 made of a metal material and having a pair of vertical walls ([0084]; Fig. 22) (corresponding to a body portion made of metal and having a pair of vertical walls disposed such that the vertical walls face each other). Fig. 2, provided above, further discloses the tubular member of the door guard beam 10a includes vertical walls in a vehicle up down direction (corresponding to a body portion made of metal and having a vertical wall extending in a vehicle up down direction).
Nishida further teaches a sheet-shaped member 12, composed of a fiber-reinforced composite material including a synthetic resin material and reinforcing fibers, is attached to the tubular member 11 ([0084]; [0011]) (corresponding to a reinforcing member made of fiber reinforced resin and having a sheet shape, the reinforcing member being disposed on a surface of one of the vertical walls). Fig. 23, provided above, discloses opposite the surface in which the sheet-shaped member 12 is attached is a second surface and the second surface faces another wall of the tubular member 11 (corresponding to the first surface being on a side opposite a second surface of the one of the vertical walls, the second surface facing the other one of the vertical walls).
Nishida further teaches the sheet-shaped member 12 is attached to the tubular member over the entire surface of the vehicle inner peripheral surface via an adhesive layer 13 ([0084]) (corresponding to an adhesive layer provided between the one of the vertical walls and the reinforcing member and joining the one of the vertical wall to the reinforcing member; an adhesive layer provided between the vertical walls and the reinforcing member and connecting the vertical wall to the reinforcing member).
corresponding to the adhesive layer being configured such that a thickness, in a vehicle front-rear direction, of a part of the adhesive layer becomes thinner as the part of the adhesive layer is distanced outwardly from a surface end of the reinforcing member, the part of the adhesive layer being disposed outwardly from the surface end of the reinforcing member; the adhesive layer being configured such that a thickness of a part of the adhesive layer becomes thinner as the part of the adhesive layer is distanced outwardly from a surface end of the reinforcing member in a planar view of the reinforcing member, the part of the adhesive layer being disposed outwardly from the surface end of the reinforcing member).
Nishida does not explicitly teach a first portion of the adhesive layer, the first portion being disposed outwardly from the end surface of the reinforcing member, has a quadrant shape in a sectional view of the body portion along the vehicle front-rear direction, as presently claimed.
Kosaka teaches a panel joint structure ([0009]). The panel joint includes a first panel having a joint flange portion, a second panel and a seal member that seals a gap between a distal end portion of the joint flange portion and the second panel ([0023]). An adhesive is interposed in the lengthwise direction of the first panel, in the sections between the base end portions of the joint flange portion and the second panel ([0059]). Kosaka further teaches a sealer serving as a “seal member” is applied along the lengthwise direction of the first panel to distal end portions of the joint flange portion so that the gaps between the distal end portions of the joint flange portion and the second panel are sealed by the sealer ([0060]). The sealer improves the sealedness of the corresponding to a first portion of the adhesive layer, the first portion being disposed outwardly from the end surface of the reinforcing member, has a quadrant shape in a sectional view of the body portion along the vehicle front-rear direction).
In light of the motivation of Kosaka, it would have been obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention to modify the end face of the sheet-shaped member and adhesive layer of Nishida to include the sealer as disclosed in Kosaka, in order to provide improved sealedness of the energy absorbing structure, and thereby arriving at the presently claimed invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mary I Omori whose telephone number is (571)270-1203.  The examiner can normally be reached on M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 
/MARY I OMORI/Examiner, Art Unit 1784